          Case 1:18-cv-05084-SN Document 24 Filed 03/28/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 JOHNNY ARELLANO CERVERA, individually Index No. 18-cv-05084 (SN)
 and on behalf of others similarly situated,
                                             MOTION TO WITHDRAW AS
                               Plaintiff,    COUNSEL

                -against-

 SCENIC ROUTE 66 CAFE INC. (D/B/A ROUTE
 66 CAFE), KATARZYNA BANAS, and
 RICHARD KATEHIS,

                               Defendants.


        Shawn R. Clark, Esq., the undersigned counsel, respectfully moves to withdraw as
counsel for Plaintiff in the above-captioned matter, as his last day with the law firm of Michael
Faillace & Associates, P.C. is Thursday, March 28, 2019.

       Michael Faillace & Associates, P.C. will continue to represent the Plaintiff in this matter,
and no party will be prejudiced if this Motion is granted.

        WHEREFORE, undersigned counsel respectfully requests that this Court permit Shawn
Clark to withdraw as counsel for the Plaintiffs in this matter.


Dated: New York, New York                     Respectfully submitted,
       March 28, 2019

                                              /s/ Shawn R. Clark
                                              Shawn R. Clark, Esq.
                                              Michael Faillace & Associates, P.C.
                                              60 East 42nd Street, Suite 4510
                                              New York, New York 10165
